Citation Nr: 1018289	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  00-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
prostatitis with right epididymitis prior to April 23, 2008.  

2.  Entitlement to an increased evaluation for prostatitis 
with right epididymitis, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael Smith, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  

In a November 1998 rating determination, the RO continued the 
previously assigned noncompensable disability evaluation for 
prostatitis.  In an October 2003 rating determination, the RO 
reclassified the Veteran's disability evaluation as 
prostatitis with right epididymitis and increased his 
disability evaluation from noncompensable to 20 percent 
disabling, with an effective date of October 5, 1998, the 
date of receipt of the Veteran's request for an increased 
evaluation.

The Veteran appeared before a local hearing officer at the RO 
in October 2002.  A transcript of the hearing is of record.  

In a July 2004 decision, the Board denied a rating in excess 
of 20 percent for prostatitis with right epididymitis.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) and in a May 2007 
decision, the Court vacated the denial and remanded the case 
to the Board for further proceedings consistent with the 
decision.  The Board remanded this case for further 
development in October 2007.

In a March 2009 rating determination, the RO increased the 
evaluation for the service-connected prostatitis with right 
epididymitis from 20 to 40 percent and assigned an effective 
date of April 23, 2008.  

In September 2009, the Board once again remanded this matter 
for further development.

As a result of the RO's actions, the Board has listed the 
issues as such on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In its September 2009 remand, the Board indicated that in its 
May 2007 decision, the Court concluded that the Board did not 
adequately consider all the evidence of record.  
Specifically, the Court pointed out that the Board failed to 
reconcile the February 1999 VA examiner's conclusion that the 
Veteran required self-catheterization as a result of 
nonservice-connected causes with later evidence that found a 
bladder outlet obstruction, and a January 2003 VA examiner's 
conclusion that the Veteran's epididymitis was secondary to 
his prostatitis.  In addition, the Court found that the 
Board's argument that the Veteran's need for self-
catheterization was due to his stroke, a nonservice-connected 
disability, was contrary to a decision review officer's 
determination that the Veteran's voiding problems were due to 
his service-connected condition.  

The Board noted that the Court instructed the Board to 
reconcile these medical findings, and if necessary, provide 
the Veteran with a new VA examination to determine whether 
the Veteran presently required catheterization as a result of 
his service-connected conditions.  

In October 2007, the Board ordered a new VA examination and 
requested that the examiner identify all manifestations 
related to the Veteran's service-connected prostatitis with 
right epididymitis and fully describe the extent and severity 
of each.  The examiner was to indicate whether the Veteran, 
in the past or present, needed catheterization as a result of 
his service-connected disability, rather than nonservice-
connected conditions.  The Board noted that as required by 
the Court, the examiner should reconcile the evidence 
reported in the February 1999 and January 2003 VA examination 
reports, the medical records from the Veteran's private 
urologist, and the determination made in the October 2003 
rating determination.  

The Board noted that the Veteran was afforded the requested  
examination in April 2008, at which time the Veteran was 
diagnosed as having chronic prostatitis and right 
epididymitis, resolved.  The Board noted that the examiner 
went on to opine that the Veteran did not need 
catheterization due to his service-connected disabilities, 
had not needed catheterization in the past due to his 
service-connected disabilities, and that his right 
epididymitis had resolved.  The Board further observed that 
the examiner then opined that the Veteran had benign 
prostatic hypertrophy, which was the most likely cause for 
his urinary symptoms.  She further stated that the Veteran 
did not have prostatitis since there was no pain on 
urination, which the Board noted was at odds, with the 
diagnosis listed on the report.  

The Board also observed that the examiner did not 
specifically address the February 1999 or January 2003 VA 
examination reports and did not spend any time attempting to 
reconcile the evidence.  The Board further noted that there 
were no findings or rationale provided for the Veteran's 
symptoms prior to April 2008.  The Board found that the April 
2008 examination report and opinion regarding the Veteran's 
disability was incomplete and that the Court's May 2007 
decision had not been adequately effectuated.  

The Board scheduled the Veteran for an additional VA 
examination by a urologist.  The Board requested that the 
urologist consider the entire record in the claims folder and 
review the medical evidence, with particular attention being 
paid to the February 1999, January 2003, and April 2008 VA 
examination reports, the medical records from the Veteran's 
private urologist, and VA treatment records from 2003 to 
2006.  

The examiner was requested to answer the following questions:  
(a) What is the Veteran's current urinary diagnosis and what 
are its current manifestations, including the extent and 
severity of each?  What is the most accurate diagnosis that 
describes the Veteran's urinary symptoms from October 1997 to 
the present?  (b) If the Veteran's current or past diagnosis 
is not prostatitis or epididymitis, is it more likely than 
not, at least as likely as not, or less likely than not that 
the Veteran's diagnosis is caused by, aggravated by, or is in 
any way related to his previously diagnosed prostatitis or 
epididymitis or otherwise to the Veteran's military service?  
(c) The examiner should indicate whether the Veteran, 
presently or at any time since October 1997, needed 
catheterization as a result of any of his urinary diagnoses, 
and if so, which diagnosis required catheterization?  

In conjunction with the remand, the Veteran was afforded an 
additional VA examination in December 2009.  The Board notes 
that the examiner provided answers with regard to sections 
(a) and (b) above.  However, as it relates to the question of 
catheterization, the examiner only indicated that the Veteran 
stated that he did not need catheterization to urinate.  
There was no discussion as to whether the Veteran had 
required catheterization in the past, specifically since 
1997, and the reason that any catheterization had been 
required.  The Court specifically focused in on this time 
period when vacating the Board's July 2004 decision.   

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  As 
the Board's requests were not complied with, there is no 
other alternative but to remand this matter.

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims 
folder to the VA examiner who performed 
the December 2009 VA examination.  
Following a review of the claims folder, 
the examiner is specifically requested to 
indicate whether the Veteran required 
catheterization for urinary symptoms from 
October 1997 to the present.  If so, the 
examiner is requested to indicate what 
was the reason for the catheterization 
and whether it was at least as likely as 
not that it arose as a result of his 
service-connected prostatitis or 
epididymitis, or symptomatology related 
to either of these service-connected 
disorders.  The examiner should reconcile 
the evidence reported in the February 
1999 and January 2003 VA examination 
reports, the medical records from the 
Veteran's private urologist, and the 
determination made in the October 2003 
rating determination.  Rationale is 
requested for each opinion that is 
rendered.   If the examiner is not 
available, request that the record be 
reviewed by another VA urologist with the 
examiner providing answers and 
explanations to the above opinions.  

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
furnish a supplemental statement of the 
case and afford an opportunity to respond 
before the record is returned to the 
Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

